—Orders, Family Court, Bronx County (Paul Grosvenor, J.), entered on or about April 1, 1997, which, upon a finding of permanent neglect, terminated respondent-appellant father’s parental rights to the subject children and committed the custody and guardianship of the children to petitioner Louise Wise Services and the Commissioner of Social Services, unanimously affirmed, without costs.
The record establishes that petitioner agency made diligent efforts to help respondent reunite with his children (see, Matter of Star Leslie W., 63 NY2d 136, 142-143). Clear and convincing evidence supports the court’s finding that respondent failed to cooperate with the agency’s efforts to schedule visitation, provide counseling, employment referrals and suggestions as *58to housing. Moreover, respondent consistently refused to separate from the children’s mother, who actively used drugs and caused the removal of the children in the first instance (see, Matter of Charlene Lashay J., 280 AD2d 320; Matter of Kimberly Rosemarie S., 211 AD2d 594, lv denied 85 NY2d 809). Since respondent failed to separate from the children’s mother, secure a stable income or visit the children regularly, termination of respondent’s parental rights for the purposes of adoption is clearly in the best interests of the children.
Petitioner’s case records were properly received in evidence. Prior to their admission, respondent’s counsel received a suitable opportunity to review the records and to object to any portions constituting inadmissable hearsay (see, Matter of Leon RR, 48 NY2d 117, 122-123), but no such objections were made and there is no indication that the records contained any inadmissible material. Concur — Rosenberger, J. P., Tom, Rubin, Buckley and Marlow, JJ.